03/24/2022



                                                                                Case Number: DA 21-0611




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                   Supreme Court Cause No.:
                                                         DA-21-0611
In the Matter of Guardianship of: S.C.T., a
Minor Child

LOGAN HERMAN,                                    Order Dismissing Appeal and
                                                        Cross-Appeal
              Appellant,

       vs.

CHRISTA TURNQUIST and LOREN
TURNQUIST.

              Appellees.


      Based on Appellant and Appellees’ Joint Motion to Dismiss Appeal and

good cause appearing, it is HEREBY ORDERED:

   1. Appellant’s appeal and Appellees’ cross-appeal in cause number DA-21-

      0611 are DISMISSED



   DATED this ____ day of ____________, 2022.


                                              _______________________________
                                                                  For the Court


                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          March 24 2022